ORDER

PER CURIAM.
National General Insurance Company (Appellant) appeals from the trial court’s order granting the Motion for Summary Judgment of Stacy, Robert and Sandra Kile (collectively Respondents). After reviewing the briefs of the parties and the record on appeal in the light most favorable to Appellant, we find that Respondents are entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).